Citation Nr: 0402543	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  03-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  The veteran perfected a timely 
appeal of this determination to the Board.

In the March 2001 and April 2002 rating decisions, the RO 
considered the veteran's claim of service connection for 
psychiatric disability, including schizophrenia and 
depression, on a de novo basis.  The Board notes, however, 
that service connection for psychiatric disability was 
initially denied by the RO in an unappealed rating decision 
dated January 1997.  As such, the Board must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for this condition because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  As such, the Board has identified this issue as 
indicated on the title page.

To the extent  that this appeal is remanded, it is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a January 1997 rating decision, the RO denied the 
veteran's initial claim of service connection for psychiatric 
disability; in a letter dated in January 1997, the RO 
notified the veteran of its decision and his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

3.  Evidence added to the record since the January 1997 
rating decision denying the veteran's application to reopen a 
claim of service connection for psychiatric disability is so 
significant that it must be considered in order to fairly 
decide the merits of the case. 


CONCLUSION OF LAW

1.  The RO's January 1997 decision denying the veteran's 
application to reopen a claim of service connection for a 
psychiatric disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1997).

2.  Evidence received since the January 1997 rating decision 
is new and material; the claim of entitlement to service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that, given the 
following determination to reopen the veteran's claim for 
psychiatric disability, that the requirements of the VCAA 
have in effect been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, the Board notes that the veteran did not 
receive a VA examination in connection with his claim and 
further notes that pertinent records of VA and private 
treatment, as well as those from the Social Security 
Administration (SSA), remain outstanding.  The veteran did, 
however, submit medical and treatment records from the 
Mecklenburg County, North Carolina, Division of Mental Health 
and the Southeastern Center for Mental Health, North Carolina 
Division of Mental Health, dated variously from September 
1995 through January 2002.  These records reveal that the 
veteran received regular ongoing treatment for a psychiatric 
condition during this period.  The RO also issued a statement 
of the case, in which VA discussed the pertinent evidence, 
and the laws and regulations related to the claim and 
essentially notified the veteran and his representative of 
the evidence needed by him to prevail on the petition to 
reopen and offered to assist him in obtaining any relevant 
evidence.  In addition, the veteran's representative has been 
given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for 
psychiatric disability, and there is no reason to remand the 
case to the RO for VCAA consideration, especially in light of 
the following decision in which the Board reopens the 
veteran's psychiatric disability claim and remands the matter 
for further development and de novo consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Application to reopen claim of service connection for 
psychiatric disability.

In a January 1997 rating action, the RO denied service 
connection for psychiatric disability, stating that the 
veteran had failed to provide medical evidence to support his 
claim.  The veteran did not submit a Notice of Disagreement 
to this decision and the determination became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his 
psychiatric disability claim in December 1997, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in December 1997.

Evidence associated with the claims folder since the January 
1997 rating decision includes private medical reports, dated 
from September 1995 to January 2002; as well as statements 
and written argument submitted by or on behalf of the 
veteran.

Of particular significance are the private medical records 
showing that the veteran has been diagnosed on numerous 
occasions as having a psychiatric disability, including 
chronic schizophrenia, paranoid type.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for psychiatric disability, especially in 
light of the basis of the RO's January 1997 rating decision.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for this condition is reopened.




ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for psychiatric 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for psychiatric disability must be 
remanded for additional development and adjudication.

The veteran contends that he has a psychiatric disability, 
including schizophrenia and depression, which is related to 
his military service.  The claims file in this case contains 
medical records from the Mecklenburg County, North Carolina, 
Division of Mental Health (Mecklenburg), dated from September 
1995 to January 1998, in which the veteran reported that he 
suffered from auditory hallucinations that began when he was 
in the Army.  The veteran also stated that he was treated in 
service for depression and for drug and alcohol abuse.  The 
veteran's treating physician at Mecklenburg diagnosed the 
veteran as having "Schizoaffective disorder, depressed type, 
with increased symptoms of depression; alcohol dependence, 
reportedly in remission."  Additional records from 
Mecklenburg, dated from January 2001 to December 2001, and 
from the Southeastern Center for Mental Health, North 
Carolina Division of Mental Health, dated from January 2001 
to January 2002, also assess the veteran with likely 
schizophrenia paranoid type, chronic, with a history of 
alcohol dependence.  

A review of the record reveals that the veteran was not 
afforded a VA examination in connection with his claim.  In 
addition, the record shows that the veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  The records related to these benefits, 
however, have not been associated with the claims folder.  

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
directly related to or had its onset during service or within 
one year of his discharge.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim, and that 
in the examination report, the examiner should offer an 
opinion as to the likelihood that any psychiatric disability 
found to be present is directly related to or had its onset 
during service.  Further, the examiner should offer an 
opinion as to the likelihood that any psychosis, including 
schizophrenia, found to be present was productive of the 
initial signs or symptoms of a psychiatric disability during 
the veteran's period of military service or within one year 
of his discharge.  38 U.S.C.A. §§ 1116, 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must ensure that all the relevant records 
have been obtained.  The record in this case reveals that the 
veteran applied for and has been receiving disability 
benefits from the SSA.  To date, however, it does not appear 
that the records relied on by the agency have been associated 
with the claims folder.  Pursuant to the VCAA, VA must obtain 
all outstanding records from the SSA, including the decision 
of the SSA that awarded disability benefits to the veteran, 
and all subsequent SSA determinations, together with the 
records upon which such determinations were based.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002).  

VA must also obtain any outstanding private medical records 
that have not been associated with the claims file.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  In this case, the record contains medical and 
treatment records from the Mecklenburg County, North 
Carolina, Division of Mental Health and the Southeastern 
Center for Mental Health, North Carolina Division of Mental 
Health, dated variously from September 1995 through January 
2002.  These records reveal that the veteran received regular 
ongoing treatment during this period.  The claims file, 
however, does not contain any records from the period between 
January 1998 to January 2001, and for the period after 
January 2002.  Such records, if available, would be relevant 
to his claim and must be associated with the claim file.  

Finally, any treatment that the veteran may have received or 
is currently receiving for his condition at a VA facility 
would be relevant to his claim.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  To the extent that the veteran has sought an 
examination or treatment for his condition at any VA 
facility, such records must be obtained and associated with 
the claims folder.

The Board notes that the RO attempted to obtain the veteran's 
service medical records in order to verify his claim of 
treatment for his condition while in service.  Unfortunately, 
all efforts to obtain his records from all potential sources 
were unsuccessful.  In December 2000, the RO reviewed the 
claims folder and issued an Administrative Decision finding 
that all requests were sent to the appropriate locations 
without success and that further efforts to obtain the needed 
records would be futile.  The RO then determined that the 
records requested were not available.  Should these records 
be located at a later date, this case will be referred to the 
RO for reconsideration.

Finally, the Board notes that during the course of this 
appeal, the VCAA was enacted.  This liberalizing law is 
applicable to the veteran's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  The Act and its implementing regulations 
include notification provisions that specifically require VA 
to notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claim.  As part of the notice, VA must specifically 
inform them which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  In addition, 
the Court in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), recently held that the VA must send this 
notice prior to the issuance of a rating decision by the RO 
and also held that, in addition to the notice requirements 
set forth above, the RO must request that the veteran provide 
any evidence in the veteran's possession that pertains to the 
claim.  See Id. 

Here, the Board observes that the RO sent a December 2001 
letter notifying the veteran of the VCAA with respect to the 
veteran's claim for non-service connected disability pension.  
The RO did not, however, send a VCAA letter to the veteran 
with respect to his claim of entitlement to service 
connection for psychiatric disability until August 2002.  As 
such, neither the veteran nor his representative was issued 
any sort of notification of the VCAA's effect on the 
veteran's claim prior to the RO's decision on his claim.  
Accordingly, the Board finds that the RO should, prior to 
rendering its decision on the veteran's claim upon remand, 
send the veteran a letter notifying him of the impact of the 
VCAA on his claim of entitlement to service connection for 
psychiatric disability, which must include advising him of 
the information and evidence not of record that is necessary 
to substantiate his claim, which portion, if any, of the 
evidence is to be provided by the claimant, which part, if 
any, VA will attempt to obtain on behalf of the claimant, and 
a request that the veteran provide any evidence in his 
possession that pertains to his claim.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for a 
psychiatric condition.  This should 
specifically include examinations and 
treatment records of the Mecklenburg 
County, North Carolina, Division of 
Mental Health dated between January 1998 
and January 2001, and dated after 
December 2001; the Southeastern Center 
for Mental Health, North Carolina 
Division of Mental Health, dated after 
January 2002; and any VA facility that 
may have treated the veteran for his 
condition, dated after his discharge from 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present, to include schizophrenia and 
depression, if diagnosed.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  If the examiner diagnoses the 
veteran as having a psychiatric 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran exhibited 
the initial manifestations of such 
disability in service.  In addition, if 
the examiner diagnoses the veteran as 
having a psychosis, including 
schizophrenia, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran 
exhibited the initial manifestations of 
the condition during his period of 
military service or within on year of his 
discharge.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



